Exhibit 99 NEWS RELEASE July 29, 2011 For Release: Immediately Contact: Investors: Stacey A. Renner, (845) 486-5730 News Media: Denise D. VanBuren, (845) 471-8323 CH Energy Group Reports Second-Quarter Earnings (Poughkeepsie, NY) CH Energy Group, Inc. (NYSE:CHG) today reported second-quarter earnings of 38 cents per share, 5 cents per share lower than the same period of 2010, when earnings totaled 43 cents per share. “The most important development of this quarter is that we are executing well on our strategy to exit unregulated renewable generation assets in order to concentrate on our core business competency of delivering energy through both our combined, regulated electric and natural gas utility and our fuel distribution subsidiary,” said Chairman of the Board, President and C.E.O. Steven V. Lant. He said a contract has been signed to sell the largest renewable investment, and the sale of another large facility was completed during the second quarter. Lant also noted the stable underlying financial performance of the delivery subsidiaries, and said their strong quarter is masked by a number of items related to timing. “Absent two of those impacts, the earnings of our primary subsidiary, Central Hudson, would have actually increased by 3 cents per share, or about 6 percent, when comparing results from this year’s second quarter to those of last year,” he explained. Lant also estimated that despite lower earnings per share during the first half of the year ($1.47 per share year to date in 2011, as compared to $1.72 during the same period of 2010), the corporation anticipates that earnings per share for the calendar year in 2011 will be higher than those of 2010 even after excluding one-time impairment charges taken last year. 1 CH Energy Group released the following quarterly results by business unit: Central Hudson Gas & Electric Corporation Central Hudson posted second-quarter earnings of 46 cents per share, as compared to 62 cents during the second quarter of 2010. The most significant quarterly drivers of the 16-cent difference were the absence of a 2010 regulatory deferral related to uncollectible account expenses, (14 cents per share), and accelerated tree trimming expenses during 2011, (5 cents per share). Higher delivery revenues of 10 cents per share helped to offset these and other normal increases in the cost of doing business, such as depreciation and taxes. “Those two large drivers the positive but one-time impact of a regulatory filing that occurred in 2010 and our decision to advance tree trimming expenses this year in order to take advantage of contracted savings largely shaped this quarter’s results for Central Hudson,” said Lant. “Most importantly, we see strong, stable operations in the utility, which represents approximately 89 percent of our business.” Griffith Energy Services Griffith Energy Services posted a loss of 11 cents per share during the second quarter, as compared to a loss of 10 cents per share during the same period of 2010. Lant said the results were expected, and reflect the seasonal nature of Griffith’s business. Year-to-date, the fuel distribution subsidiary has earned 17 cents, an improvement of 1 cent as compared to the first half of 2010. Other Businesses and Investments CH Energy Group’s other businesses and investments contributed 3 cents per share in earnings, a 12-cent improvement as compared to the second quarter of 2010, when this business unit posted a 9-cent-per-share loss. “We are progressing on the divestiture of our renewable energy assets, and the combined benefit of that activity added 5 cents per share to the quarterly earnings relative to last year,” said Lant. He noted that one asset, the Lyonsdale Biomass plant in upstate New York was divested effective May 1, 2011; and that an agreement has been reached to sell the Shirley Wind property in Wisconsin to Duke Energy. 2 About CH Energy Group, Inc.: CH Energy Group, Inc. is predominantly a regulated transmission and distribution utility, headquartered in Poughkeepsie, NY. Central Hudson Gas & Electric Corporationserves approximately 300,000 electric and about 74,000 natural gas customers in eight counties of New York State’s Mid-Hudson River Valley, delivering natural gas and electricity in a 2,600-square-mile service territory that extends north from the suburbs of metropolitan New York City to the Capital District at Albany. CH Energy Group also operates Central Hudson Enterprises Corporation (CHEC), a non-regulated subsidiary composed primarily of Griffith Energy Services, which supplies energy products and services to approximately 57,000 customers in the Mid Atlantic Region, as well as several renewable energy investments. # # # Conference Call:Mr. Lant will conduct a conference call with investors to review financial results at 2:00 p.m. (ET) today, July 29, 2011. Dial-in: 1-800-230-1059; Conference Name “CH Energy Group.” Supplemental materials will be posted to the Company’s Web site at www.CHEnergyGroup.com to assist participants in following the Conference Call presentation. A digitized replay of the call will be available from 4:30 p.m. (ET) on July 29, 2011, until 11:59 p.m. on August 5, 2011, by dialing 1-800-475-6701 and entering access code 210215. In addition, the call will be webcast live in listen-only mode and available for replay for approximately 30 days within the Investor Relations section of the Company’s Web site at www.CHEnergyGroup.com Forward-Looking Statements – Statements included in this news releaseand any documents incorporated by reference which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by Section21E of the Exchange Act.Forward-looking statements may be identified by words including “anticipates,” “intends,” “estimates,” “believes,” “projects,” “expects,” “plans,” “assumes,” “seeks,” and similar expressions.Forward-looking statements including, without limitation, those relating to CH Energy Group’s and Central Hudson’s future business prospects, revenues, proceeds, working capital, investment valuations, liquidity, income, and margins, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to several important factors, including those identified from time-to-time in the forward-looking statements.Those factors include, but are not limited to: deviations from normal seasonal weather and storm activity; fuel prices; energy supply and demand; potential future acquisitions; the ability of the Company to divest non-core assets at acceptable prices within expected time frames, legislative, regulatory, and competitive developments; interest rates; access to capital; market risks; electric and natural gas industry restructuring and cost recovery; the ability to obtain adequate and timely rate relief; changes in fuel supply or costs including future market prices for energy, capacity, and ancillary services; the success of strategies to satisfy electricity, natural gas, fuel oil, and propane requirements; the outcome of pending litigation and certain environmental matters, particularly the status of inactive hazardous waste disposal sites and waste site remediation requirements; and certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism.CH Energy Group and Central Hudson undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. Given these uncertainties, undue reliance should not be placed on the forward-looking statements. 3 CH ENERGY GROUP, INC. CONSOLIDATED BALANCE SHEET June 30, December 31, ASSETS (Thousands of Dollars) UTILITY PLANT Utility Plant $ $ Less: Accumulated depreciation Construction work in progress Net Utility Plant OTHER PROPERTY AND PLANT - NET CURRENT ASSETS Cash and cash equivalents Accounts receivable from customers - net Fuel, materials and supplies Fair value of derivative instruments 62 Regulatory assets Special deposits and prepayments Assets held for sale - Accumulated deferred income tax - Other DEFERRED CHARGES AND OTHER ASSETS TOTAL $ $ CAPITALIZATION and LIABILITIES CAPITALIZATION Common Shareholders' Equity(3) $ $ Non-controlling interest - Preferred Stock of subsidiary Long-term debt CURRENT LIABILITIES Current maturities of long-term debt Notes payable - Accounts payable Accrued interest Dividends payable Customer advances and deposits Regulatory liabilities Fair value of derivative instruments Liabilities held for sale - Accumulated deferred income tax - Other DEFERRED CREDITS AND OTHER LIABILITIES ACCUMULATED DEFERRED INCOME TAX TOTAL $ $ Unaudited Subject to explanations contained in the Annual Report on Form 10-K of the Company to the SEC for the Year ended December 31, 2010. Shares outstanding at June 30, 2011 15,428,451.Shares outstanding at December 31, 2010 15,799,262. CH ENERGY GROUP, INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (Thousands of Dollars) Operating Revenues Electric $ Natural Gas Competitive business subsidiaries: Petroleum products Other Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Purchased petroleum Other expenses of operation - regulated activities Other expenses of operation - competitive businesssubsidiaries Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Income from unconsolidated affiliates ) ) Interest on regulatory assets and other interest income Regulatory adjustments for interest costs ) ) Business development costs ) Other - net ) ) ) Total Other Income (Deductions) Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income before income taxes, non-controlling interestand preferred dividends of subsidiary Income taxes Net Income from Continuing Operations Discontinued Operations (Loss) Income from discontinued operations before tax ) ) ) Loss from sale of discontinued operations ) - ) - Income tax benefit from discontinued operations ) Net Loss from Discontinued Operations ) Net Income Net loss attributable to non-controlling interest: Non-controlling interest in subsidiary - ) - ) Dividends declared on Preferred Stock of subsidiary Net income attributable to CH Energy Group Dividends declared on Common Stock Change in Retained Earnings $ ) $ ) $ $ Average number of common stock shares outstanding Basic: Diluted: Income from continuing operations attributable toCH Energy Group common shareholders Earnings per share - Basic: $ Earnings per share - Diluted: $ Loss from discontinued operations attributable toCH Energy Group common shareholders Earnings per share - Basic: $ ) $ ) $ ) $ ) Earnings per share - Diluted: $
